Citation Nr: 0313988	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than July 2, 1996, 
for service connection for trigeminal schwannoma, as 
secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from March 1966 to December 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a 
Veterans Law Judge in January 2003.  

At the January 2003 hearing, the veteran's representative 
also contended that the veteran has suffered a loss of vision 
from surgeries performed for his service-connected 
disability.  As that issue has not been developed for 
appellate review, it is referred to the RO for such further 
development as may be necessary.  

The Board also notes that the veteran, who performed service 
in the Republic of Vietnam, has indicated that he suffers 
from diabetes mellitus.  This matter also is referred to the 
attention of the RO for appropriate action.  



FINDINGS OF FACT

1.  On November 27, 1991, the RO received the veteran's 
initial claim of service connection for bilateral ankles and 
feet swelling, plantar warts and arthritis.  

2.  In a March 1992 rating decision, the RO denied the claim 
of service connection for bilateral ankles and feet swelling, 
plantar warts and arthritis; the veteran was notified of this 
decision, but did not appeal.  

3.  On July 2, 1996, the veteran presented his initial claim 
of service connection for a schwannoma of the left face/skull 
base.  

4.  It is not been shown that correspondence was received 
from the veteran prior to July 2, 1996, evidencing his intent 
to claim service connection for the schwannoma.  



CONCLUSION OF LAW

An effective date earlier than July 2, 1996, for the grant of 
service connection for trigeminal schwannoma is not 
assignable.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim.  

Accordingly, the veteran is not prejudiced thereby, because 
there is no factual development, which could require VA 
assistance or additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Effective Date for the Grant of Service Connection 
for Trigeminal
 Schwannoma, Secondary to Agent Orange Exposure

A.  Factual Background 

On November 27, 1991, the veteran submitted a claim of 
service connection for bilateral ankles and feet swelling, 
plantar warts and arthritis.  

In a March 1992 rating decision, the RO denied service 
connection for degenerative arthritis, loss of motion of the 
ankles, and benign growth of the skin on the basis that 
service medical records did not reveal treatment for any 
ankle, foot, plantar wart, or arthritic condition.  The 
veteran was notified of this decision, but did not appeal.  

On July 2, 1996, the veteran submitted a claim for service 
connection for a cyst inside his mouth that was removed in 
1972; a hematoma removed in 1992; and an enlarging left cheek 
soft-tissue mass that was revealed by MRI scan in 1994.  

The records submitted at that time included a report of an 
MRI scan of the veteran's brain in December 1991 showing a 
large schwannoma.  

Other records show that, in February 1992, the veteran 
underwent the following surgical procedure:  Left 
frontotemporal craniotomy and evacuation of hematoma.  

The submitted records also show that, in January 1994, the 
veteran participated in the VA Agent Orange Registry.  The 
results of his examination revealed a schwannoma.  The 
veteran was advised that the examination did not 
automatically initiate a claim for VA benefits.  

In an August 1996 rating decision, the RO denied service 
connection for a schwannoma on the basis that the service 
medical records were negative for complaints, treatment or 
diagnosis of a mass of the left cheek area; and on the basis 
that the available scientific and medical evidence did not 
support the conclusion that the condition was associated with 
herbicide exposure.  The veteran was notified of this 
decision; an appeal followed.  

During the course of the veteran's appeal, additional 
evidence of post-service treatment was submitted by the 
veteran.  The veteran underwent a VA examination, and was 
diagnosed with status-post removal of recurrent benign 
schwannoma, left trigeminal nerve with persistent headaches 
and numbness, left face.  A pathology report diagnosed 
malignancy.  

In a July 1998 rating decision, the RO granted service 
connection for a malignant peripheral nerve sheath tumor, 
schwannoma of the left face/skull base, secondary to Agent 
Orange exposure and assigned a 100 percent rating under 
Diagnostic Code 8540, effective from the date of receipt of 
the claim on July 2, 1996, and ending on June 30, 1997 (six 
months following completion of treatment).  The rating was 
then to be based upon residual disability.  The veteran was 
notified of this decision, and submitted additional evidence 
that the tumor remained active and malignant.  

In a November 1998 rating decision, the RO granted service 
connection for trigeminal schwannoma, secondary to Agent 
Orange exposure and assigned a 100 percent rating under 
Diagnostic Code 8540, effective on May 5, 1998.  

On April 12, 1999, the veteran submitted a claim for service-
connected benefits at the 100 percent rate, retroactive to 
the date of first diagnosis.  

The records show that, in June 1999, the veteran still had 
residual disease that was active and appeared slow growing 
and that the probability of a cure with irradiation was low.  

In a July 1999 rating decision, the RO continued the 100 
percent rating for the service-connected trigeminal 
schwannoma and assigned an earlier effective date of July 2, 
1996, for the award of service connection based upon the date 
of receipt of the veteran's claim.  

The testimony of the veteran at a hearing in January 2003 was 
to the effect that he first submitted a claim of service 
connection for a schwannoma at the time of surgery in 1992 
and was entitled to benefits retroactively to that date.  


B.  Legal Analysis 

The veteran submitted his initial application for disability 
compensation, claiming service connection for bilateral 
ankles and feet swelling, plantar warts and arthritis on 
November 27, 1991.  This claim was denied by the RO in March 
1992.  The veteran was notified of this determination and he 
did not appeal.  Hence, the March 1992 RO rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002).  

However, the veteran did not specifically claim service 
connection for a schwannoma in that document.  

There also was no correspondence received from the veteran 
from the time of the unappealed March 1992 RO rating decision 
until July 2, 1996.  At that time, he submitted a claim of 
service connection for a cyst inside his mouth and a 
hematoma, both removed, and an enlarging left cheek soft-
tissue mass.  

Any communication from the veteran may be considered an 
informal claim if it identifies the benefit sought.  
38 C.F.R. § 3.155(a); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  The records show that the correspondence from the 
veteran received in July 1996 was accepted as a claim of 
service connection for a malignant peripheral nerve sheath 
tumor, schwannoma of the left face/skull base.

While an August 1996 RO rating decision denied service 
connection, additional evidence permitted further development 
and resulted in the grant of service connection for 
trigeminal schwannoma, secondary to Agent Orange exposure, by 
the RO in November 1998.  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

As set forth hereinabove, the RO has assigned an effective 
date of July 2, 1996, for the award of service connection for 
trigeminal schwannoma.  This date corresponds to the date of 
receipt of the veteran's claim.  

The veteran maintains that he is entitled to an effective 
date of November 27, 1991, apparently because his original 
claim of service connection for other disorders, as noted 
hereinabove, was filed at that time, or when first diagnosed 
and asserts that he has actively pursued service connection 
for a schwannoma since that time.  

However, the Board finds that the evidence of record does not 
support the veteran's contentions.  While the veteran did, 
indeed, file his original claim of service connection in 
November 1991, that claim was eventually denied by the March 
1992 RO rating decision.  The unappealed rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thus, any claim of service connection submitted by the 
veteran prior to the unappealed March 1992 RO rating decision 
cannot provide a basis for an earlier effective date for the 
eventual award of service connection for trigeminal 
schwannoma.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) 
(providing that the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later); 38 C.F.R. § 3.400(r) (providing that the effective 
date of an award of disability compensation for a reopened 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later).  

Moreover, there is no record of a claim for service 
connection for a schwannoma at that time or any evidence that 
the veteran entered a timely appeal.  See 38 C.F.R. 
§ 3.103(e) (prior to 1990); 38 C.F.R. § 3.103(a) (after 
1990); 38 C.F.R. §§ 19.114, 19.192 (prior to 1991).  

A grave procedural error would have the effect of preventing 
a decision from becoming final.  Hayre v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999).  However, this is not 
demostrated in this case.  

The date of the original claim of service connection for a 
schwannoma in this case was on July 2, 1996.  Accordingly, 
the Board finds that the grant of service connection for 
trigeminal schwannoma can be no earlier than that date.  

In sum, there is no legal basis for an effective date earlier 
than July 2, 1996, the date of receipt of the veteran's 
formal claim.  The previous determinations which are final 
and binding are accepted as correct, in the absence of clear 
and unmistakable error.  No such error has been shown.  

After consideration of all the evidence, the Board finds that 
the effective date of July 2, 1996, assigned by the RO for 
the grant of service connection for trigeminal schwannoma is 
proper.  Hence, the claim for an effective date earlier than 
July 2, 1996 is denied.  




ORDER

An effective date earlier than July 2, 1996, for the grant of 
service connection for trigeminal schwannoma is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

